Citation Nr: 0530237	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  00-11 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating higher than 50 percent for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that awarded service connection and a 30 percent 
rating for PTSD, effective November 2, 1998.  By a February 
2002 rating decision, his rating was increased from 30 to 50 
percent, effective November 2, 1998.  Later in February 2002, 
the veteran testified before the Board at a hearing that was 
held at the RO.  In June 2003, the Board undertook additional 
development of the evidence as to this issue pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), a regulation that was later 
invalidated.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In January 2004, 
the Board remanded the issue to the RO for further 
development.  As the 50 percent evaluation is less than the 
maximum available rating, the issue remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that by a July 2005 statement, the veteran, 
through his representative, sought to reopen a prior denial 
of entitlement to a total disability rating for compensation 
based on individual unemployability due to the veteran's 
service-connected PTSD (TDIU).  The Board refers this matter 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  Since November 2, 1998, the effective date of service 
connection, the veteran's PTSD has been productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, thinking and mood, due 
to such symptoms as:  near continuous panic and depression; 
anger; difficulty in establishing and maintaining effective 
relationships; impaired impulse control; and difficulty in 
adapting to stressful circumstances.

CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met 
since November 2, 1998, the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

The veteran's PTSD is currently rated as 50 percent 
disabling.  He asserts that a higher rating is warranted due 
to the severity of his symptoms causing impairment in social 
and occupational functioning.  Specifically, he states that 
he is unable to control his anger, and as such is unable to 
stay out of trouble or hold a job.  Additionally, he 
experiences nightmares, flashbacks, insomnia and guilt that 
impair his functioning.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case 
the veteran timely appealed the rating initially assigned for 
this disability on the original grant of service connection.  
The Board must therefore consider entitlement to "staged 
ratings" for different degrees of disability in the relevant 
time periods, that is, since the original grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Under the relevant rating criteria, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2004).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The December 2001 VA examination and VA records dated from 
July 2000 to July 2004 show various PTSD symptoms, including 
hypervigilance, flashbacks, sleep disturbance, irritability, 
anger, and occasional suicidal ideations.  At the examination 
in December 2001, the veteran reported having had a long 
history of substance abuse, which arose as a means of 
attempting to cope with severe feelings of anger, depression, 
and an inability to sleep, though he claimed to have been 
abstaining from drug or alcohol use at that time.  At the 
time of examination, he was able to sleep approximately three 
to four hours per night, and would awake five or six times, 
with sweat.  He reported having feelings of guilt and 
recurrent thoughts about the Korean War, and stated that he 
dreamt about it at least every night.  He also recounted a 
long history of violent behavior, for which he had spent a 
significant amount of time incarcerated.  With regard to 
employment, the veteran stated that following his separation 
from service, he was mostly self-employed because he had 
difficulty getting along with other people.  Specifically, he 
stated that he was very irritable and got upset easily, and 
preferred to stay by himself.  He had been married twice and 
did not get along with his children or other family members.  
The veteran reported having only one friend, stating that he 
cannot make friends.  This friend helped the veteran carry 
out daily activities.  His mental status examination revealed 
appropriate affect, though he was irritable and his mood was 
anxious and depressed, and he had difficulty concentrating.  
His thought content revealed no suicidal or homicidal 
ideations, nor psychotic symptoms, and his insight and 
judgment were noted to be fair.  Recent stressful life events 
included the violent deaths of three of his children.  The 
examiner concluded that the veteran suffered from PTSD 
related to the Korean War, with depression and anxiety, and 
assigned a GAF score of 60.

Subsequent VA domiciliary treatment records dated from July 
to November 2004 show that the veteran successfully underwent 
substance abuse and work therapy programs.  Before coming 
into the program, the veteran had been homeless off and on 
for two years, though for the majority of the time he had 
been homeless.  Throughout treatment, he was noted be 
pleasant and cooperative.  He reported having less trouble 
with anger impulse control since changes were made to his 
medications.  He worked an incentive therapy job while on 
grounds and demonstrated clear enjoyment of physical work.  
He was given goals of securing independent living prior to 
completion of the program, and of obtaining a job upon 
release from the program.  He was successful in securing the 
independent living prior to completion, and was noted upon 
completion to have successfully demonstrated his ability to 
maintain and hold a job through the veteran industries.  The 
Board notes that PTSD treatment was deferred throughout this 
period, in favor of focusing on the above programs.

The veteran presented testimony before the Board in February 
2002.  He testified that he was experiencing trouble 
concentrating, difficulty sleeping, recurrent nightmares, 
flashbacks, and guilt, along with a substance abuse problem.  
He described a continuing pattern of violence that began 
while he was in service, costing him three stripes and 
resulting in several confinements in stockades.  After 
discharge from service, he was arrested more than 45 times 
for violent behavior.  In reviewing his employment history, 
the veteran estimated that he had had approximately 100 jobs 
over his lifetime, losing most of them due to his temper and 
resistance to authority.  He estimated that the term for 
which he held a job the longest was eight months.  In the 
past 10 years, he stated that he had not had too many jobs, 
as he was continuously "bounc[ing] from here to there."  He 
had had two unhappy marriages.  He stated that he currently 
had one friend, who had accompanied him to the hearing, who 
gives him clothing and allows him to eat for free at his 
restaurant.  This was the only person with whom he 
socialized, but he acknowledged that he should go to church 
because he knew the people who went there were good people.  
He occasionally did grocery shopping by himself, but only at 
hours when the store would be the most empty.  He avoided 
anything related to the then current war in Afghanistan.

The December 2001 VA examination, discussed above, indicated 
that his GAF score at that time was 60.  Other treatment 
records dated from February 2001 to July 2004 indicate GAF 
scores of 50 and 55 on multiple occasions, with a GAF score 
most recently of 53 in July 2004.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Under DSM-IV, a GAF score of 60 reflects some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  Scores of 53 and 55 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  Id.  
A score of 50 reflects serious symptoms(suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
Here the veteran indicated that he has one friend and avoids 
situations involving crowds of people.  He has been unable to 
keep a job, having approximately 100 over the course of his 
lifetime, and more recently he has been homeless.  He has a 
demonstrated history of violence for which he has been 
arrested and incarcerated numerous times, and a long history 
of substance abuse.  Despite recent evidence that the veteran 
successfully completed a substance abuse program and was able 
to secure independent housing, the Board finds that his 
symptoms more nearly approximate those within the category of 
severe impairments.  In addressing nurse practitioner Brenda 
M's October 2004 opinion that the veteran is 100 percent 
disabled, the Board finds that the veteran's recent successes 
in substance abuse rehabilitation and work therapy programs 


indicate that he is not totally occupationally and socially 
impaired.  The Board notes that it is within the province of 
the Board to assess the weight and credibility to be attached 
to a medical opinion.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Swann v. Brown, 5 Vet. App. 229 
(1993).  

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 70 percent 
disability rating for PTSD, since the effective date of 
service connection.  His history demonstrates clear 
occupational and social impairment, with deficiencies in most 
areas.  With respect to whether his disability warrants a 
total 100 percent disability rating, however, the Board finds 
that the preponderance of the evidence is against entering 
such a finding.  The veteran has not been shown to have gross 
impairment in thought processes or communication.  Further, 
there is no evidence that the veteran has persistent 
delusions or hallucinations.  Additionally, there is no 
evidence that the veteran's PTSD has caused a persistent 
danger of hurting himself, or that he is unable to maintain a 
minimal level of personal hygiene.  He is not disoriented as 
to time or place, and there is no evidence that he suffers 
from a memory loss manifested by an inability to recall the 
names of close relatives, his own occupation, or his own 
name.  As such, the Board finds that an evaluation in excess 
of 70 percent is not warranted.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the veteran's PTSD has continuously 
been 70 percent disabling since November 2, 1998, when 
service connection became effective.  The benefit-of-the-
doubt rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in June 2000.  The 
notices to the appellant informed him of the bases for the 
relevant decisions, what types of evidence would be needed, 
and how the evidence would be secured.  The RO sent the 
appellant correspondence in June, September and October 2004; 
a statement of the case in June 2000; and supplemental 
statements of the case in February 2002, and April 2005, 
which included the full text of 38 C.F.R. § 3.159.  There was 
no harm to the appellant, as VA made all efforts to notify 
and to assist him with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the appellant's possession.  Any 
defect with regard to the timing and content of the notices 
to the appellant was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, VA has satisfied its "duty to notify" the 
appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant and has provided him with a VA examination 
in conjunction with this claim.  See Wood, supra.  The Board 
notes that the veteran reported that he was receiving 
disability benefits from the Social Security Administration 
(SSA).  However, when VA attempted to secure these records, a 
response received from SSA in February 2004 informed VA that 
the veteran had never applied for such benefits.  
Additionally, VA contacted the veteran regarding an 
incomplete authorization for release of information form he 
submitted in October 2004, requesting clarification.  No 
response, however, was forthcoming.  Thus, VA has obtained 
all relevant evidence identified by the appellant and 
complied with all duties to assist the appellant in securing 
relevant evidence.



ORDER

A higher rating of 70 percent for PTSD is granted, from 
November 2, 1998, the effective date of service connection.



	                        
____________________________________________
	Mark W. Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


